DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
As also noted in a few of the co-pending applications, this application discloses and claims subject matter only disclosed in prior application no 16/989,408 (‘488), filed 23 December 2020, now patent no. 11,083,944 (‘944). Accordingly, since there is no support in 13/529,917 (‘917) and partial support in 14/688,354 (‘354) for the presently claimed subject matter, then it would appear that this application may claim priority back to ‘488 and not (‘917) or (‘354). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6-16, 18, 20-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jenkins et al (7,927,237) (hereinafter Jenkins) in view of Thurman et al (US 2014/0195019 A1) (hereinafter Thurman).
Claim 1 Jenkins discloses a system for providing performance feedback regarding a basketball practice session, said system comprising: 
a ball ejector (300) configured to provide basketball (99) passes to various locations (1000A-1000G) at a basketball playing area (500) for a player to catch and shoot towards a basketball goal; 
a user interface 
[(column 9, lines 4-23) Display 404 may contain an alphanumeric display panel; an infra-red or RF remote-control receiver; the 90V DC motor controller; the microcontroller system (Printed Circuit Board Assembly (PCB); the system power supplies and the electrical connectors necessary to interconnect with the external system components.  The alphanumeric display panel is comprised of a large array of discrete ultra-bright LED devices which are driven by the microcontroller system to provide visual communication and interaction with the users of the machine.  The remote-control receiver allows the input of data to the system to facilitate selection of the operating parameters (the "drills") for a given training session.  The 90V motor controller translates the logic-level control signals from the microcontroller to the voltages and currents necessary for the bi-directional control of the motor.  The microcontroller PCB includes the microcontroller chip and its associated logic.  It also includes the Livewire, or illuminated delivery direction indicator 1100 drivers.  The system power supplies provide the necessary voltages and currents to operate the logic, sensor and display components. 
 
(column 9, lines 24-42)  An integral part of the microcontroller system may be a hand-held remote control module.  This unit communicates with the display 404 via infra-red radiation modulated with appropriate control codes.  Pushbuttons on the hand-held remote control module allow the operator to interact with a series of menu-driven selections sequentially presented on the alphanumeric display.  These menu selections include the selection of the "drill" to be executed; the number of balls launched for each step of the drill, and the time interval between the ball launches.  The drill selected specifies the number of shots in the drill.  Also, each unique drill is preprogrammed with a patterned sequence of aiming spots to which the ball is launched.  These sequences are designed to elicit specific patterns of movement by the player as the player is required to move from one aiming spot to the next in a pre-determined time period.  An exception to the pre-programmed spot sequence is provided in the "manual" mode in which the operator can specify the location, interval, and number of shots for a customized workout drill. 
 
(column 9, lines 43-53) Display 404 may be outfitted with an alphanumeric display that allows selection of various parameters of the ball return machine 10 machine sequence prior to the execution of an actual drill.  After a selected drill has been initiated, the alphanumeric display indicates the progress of the drill.  The shots remaining in the drill sequence are displayed, as well as the count of successfully made baskets (goals.) Upon initial power-up of the machine the alphanumeric display may presents an "attract mode" consisting of the alternating messages.  After a drill has been selected the display performs as described above.] 

associated with the ball ejector (10) and configured to accept user input indicating a subset of said various locations at said basketball playing area for said ball ejector to provide said basketball passes for said player to catch and shoot towards said basketball goal for said basketball practice session; 
a detection device (goal score sensor 872; figure 28; column 20, lines 11-16) configured to, for each of said basketball passes of said basketball practice session, ascertain whether a goal was successfully made by said player; and 
at least one processor (control system uses a microcontroller to control the delivery machine;  column 6, lines 39-52) configured to receive data from said detection device (872) and generate graphical output for display comprising indications of said successfully made by said player for said basketball practice (the menu selections include the selection of the "drill" to be executed; the number of balls launched for each step of the drill, and the time interval between the ball launches.  The drill selected specifies the number of shots in the drill; the time interval between the launch of balls provides at least a first time and a second time) in a spatial layout visually corresponding to said various locations in said subset for said basketball practice session (as shown in figure 1, the ball delivery locations are marked on the court and the interface programs/inputs the desired ball delivery locations on the interface; once the ball(s) have been delivered and the user attempts to make a basket, the detector, detects whether or not the ball was a hit or miss; the collected data is communicated to the control system which in turn displays the data to the end user; column 6, lines 53-67 and column 7, lines 1-16); additionally, Jenkins discloses ((column 4, lines 16-22 which discloses: The present disclosure may provide players with visual or audio feedback or both.  Furthermore, the video and audio features of the present disclosure may be interactive.  The video and audio record and playback capabilities may be adapted to permit users to evaluate their performance in making basketball shots, provide users with shot or game feedback, or simply entertain).  (column 8, lines 5-20 which discloses: Furthermore, a first base platform 400 may be provided with a display 404 by which means visual information may be communicated to persons utilizing the basketball return machine 10, also seen in more detail in FIG. 17.  As can be imagined, numerous types of information may be relayed by the display 404 including shooting information, numbers of shots taken, next shot position, video images, score, percentage of shots made, and the like.  The display 404 may be illuminated so as to be visible in darkened environment.  Furthermore, the display may 404 also be adapted to provide video playback feedback.  The display 404 may be a simple display, LCD screen, television screen, high-definition display, or flat-screen monitor.  The display 404 could vary in size and configuration relative to the first base platform 400 and other components supported thereby.))  It is the examiner’s position that Jenkins discloses the ability to display collected data with corresponding location where the data was gathered.  Should applicant disagree with the examiner’s position, then the following rejection is presented.
Jenkins discloses the claimed device with the exception of the data being presented in a spatial layout corresponding the various locations in the subject.  However, as disclosed by Thurman (paragraphs 0056 and 0057) it is known in the art to include spatial layout or representation of the gathered data for a user’s shooting information.  It would have been obvious to one of ordinary skill in the art to have used such a reporting module given that Thurman teaches such is an appropriate manner to communicate and display to the user the gathered data so the user may improve his or her shot accuracy.
Claim 2, Jenkins as modified above shows the said at least one processor configured to cause said indications to be visually depicted, as part of said graphical output, at discrete positions visually corresponding with, on a one-to-one basis, the subset of various locations when said graphical output is displayed (column 4, lines 14-24). 
Claim 3 Jenkins as modified above further shows the indications comprise one or more percentages of said goals successfully made by said player relative to said basketball passes made by the ball ejector for said subset of various locations selected at the user interface (column 8, lines 9-13 – paragraphs 0108, 0056, 0063, 0074, 0109; figure 15 of the Thurman reference). 
Claim 4 Jenkins as modified above further said at least one processor is sufficient to cause a representation of a basketball three-point line to be displayed as part of said graphical output when said graphical output is displayed at said one or more associated devices, and said one or more percentages are displayed in said spatial layout (paragraphs 0108, 0056, 0063, 0074, 0101, 0106, 0109; figure 15 of the Thurman reference). 
Claim 6 Jenkins alone and as modified above further shows said graphical output comprises a visual matrix, graph, scatter diagram or chart (paragraphs 0106, 0108, 0109, 0145 of the Thurman reference).  
 Claim 7 Jenkins alone and as modified above further shows said at least one processor is configured to generate said graphical output following completion of said basketball practice session. (paragraphs 0057, 0107-0109, 0145 of Thurman).
Claim 8 Jenkins alone and as modified above further shows  said at least one processor is configured to update said data ejector launches said basketballs to said player and said player shoots said basketballs towards said basketball goal (the system is updated as data is received from the detector).
Claims 9 and 10, Jenkins alone and as modified above further shows said user interface comprises a number of selectable input locations arranged to visually correspond with said various locations, wherein said number of selectable input locations are arranged about a representation of a basketball three-point line (figures 13-15 and paragraphs 0056, 0063 of the Thurman reference; column 7, lines 59-67 and column 8, lines 1-35 of the Jenkins reference).
Claim 11, Jenkins alone and as modified above further shows said number of selectable input locations are spaced apart from one another along said basketball three-point line. (figures 13-15 and paragraphs 0056, 0063 of the Thurman reference; column 7, lines 59-67 and column 8, lines 1-35 of the Jenkins reference).
Claim 12, Jenkins alone and as modified above further shows each of said selectable input locations are configured to be directly and individually selected by said user (Jenkins column 9, lines 24-42, which shows the interface can be accessed via pushbuttons or menu-driven selections on an alphanumeric display; Thurman paragraph 0089 also teaches the use of touchscreens, keypads, keyboards, touchpads, stylus etc.); and
said selectable input locations are provided to correspond with said various locations on a one-to-one basis (paragraph 0109 of Thurman and column 9, lines 24-53 of Jenkins).
Claim 13, Jenkins alone and as modified above further shows each of said selectable input locations comprise physically actuatable buttons (Jenkins column 9, lines 24-42, which shows the interface can be accessed via pushbuttons or menu-driven selections on an alphanumeric display; Thurman paragraph 0089 also teaches the use of touchscreens, keypads, keyboards, touchpads, stylus etc.)
Claim 14 Jenkins alone and as modified above further shows said at least one processor is configured to cause said graphical output to be displayed at said user interface (as noted above, the detector is in communication with the processor; the processor in turn is able to display the gathered data on the display. 
Claim 15 Jenkins alone and as modified above further show said at least one processor is configured to generate said graphical output at a personal electronic device in wired or wireless connection with said at least one processor (both references teach wired and wireless communication). 
Claim 16 Jenkins alone and as modified above further show said output comprises data indicating, for each of said basketball passes in said basketball practice session distance of player from said basketball goal, and entry angle into a hoop of said basketball goal (column 6, lines 53-67 and column 7, lines 1-16; paragraph 0038, 0057, 0101, 0103, 0106 of the Thurman reference).
Claim 18 Jenkins alone and as modified above further show said indications of said graphical output comprises at least one total shooting performance for more than one of said various locations (Jenkins and Thurman disclose that the gathered data may be communicated to the user in various forms in order for the end-users to view their shooting ability/performance).
Claim 20 Jenkins shows the detection device is configured for selective attachment to said basketball goal (Jenkins shows the sensor/detector 872 is attached to the basketball goal; figure 28).
Claim 21 Jenkins shows a collection net assembly (100) configured to capture at least some basketballs shot by the player towards the basketball goal and guide said captured basketballs to said ball ejector (10); a frame supporting (base platform 400; column 4, lines 36-47; figures 1 and 2) said ball ejector, said collection net assembly; and one or more wheels (410) attached to said structural assembly. 
Claim 22  Jenkins alone and as modified above further shows that the user interface is configured to accept further user input indicating a number of said basketball passes to be made to each of said various locations in said subset and time delay between each of said basketball passes (this is an inherent step that most user interfaces are capable of achieving). 
Claim 23 Jenkins discloses a system for providing performance feedback regarding a basketball practice session, said system comprising:
a ball ejector (300) configured to provide basketball (99) passes to various locations (1000A-1000G) at a basketball playing area (500) for a player to catch and shoot towards a basketball goal; 
a user interface 
[(column 9, lines 4-23) Display 404 may contain an alphanumeric display panel; an infra-red or RF remote-control receiver; the 90V DC motor controller; the microcontroller system (Printed Circuit Board Assembly (PCB); the system power supplies and the electrical connectors necessary to interconnect with the external system components.  The alphanumeric display panel is comprised of a large array of discrete ultra-bright LED devices which are driven by the microcontroller system to provide visual communication and interaction with the users of the machine.  The remote-control receiver allows the input of data to the system to facilitate selection of the operating parameters (the "drills") for a given training session.  The 90V motor controller translates the logic-level control signals from the microcontroller to the voltages and currents necessary for the bi-directional control of the motor.  The microcontroller PCB includes the microcontroller chip and its associated logic.  It also includes the Livewire, or illuminated delivery direction indicator 1100 drivers.  The system power supplies provide the necessary voltages and currents to operate the logic, sensor and display components. 
 
(column 9, lines 24-42)  An integral part of the microcontroller system may be a hand-held remote control module.  This unit communicates with the display 404 via infra-red radiation modulated with appropriate control codes.  Pushbuttons on the hand-held remote control module allow the operator to interact with a series of menu-driven selections sequentially presented on the alphanumeric display.  These menu selections include the selection of the "drill" to be executed; the number of balls launched for each step of the drill, and the time interval between the ball launches.  The drill selected specifies the number of shots in the drill.  Also, each unique drill is preprogrammed with a patterned sequence of aiming spots to which the ball is launched.  These sequences are designed to elicit specific patterns of movement by the player as the player is required to move from one aiming spot to the next in a pre-determined time period.  An exception to the pre-programmed spot sequence is provided in the "manual" mode in which the operator can specify the location, interval, and number of shots for a customized workout drill. 
 
(column 9, lines 43-53) Display 404 may be outfitted with an alphanumeric display that allows selection of various parameters of the ball return machine 10 machine sequence prior to the execution of an actual drill.  After a selected drill has been initiated, the alphanumeric display indicates the progress of the drill.  The shots remaining in the drill sequence are displayed, as well as the count of successfully made baskets (goals.) Upon initial power-up of the machine the alphanumeric display may presents an "attract mode" consisting of the alternating messages.  After a drill has been selected the display performs as described above.] 

comprising a number of selectable input locations arranged visually correspond with said various locations and configured to accept user input at said selectable input locations indicating a subset of said various locations for said basketball practice session (figures 13-15 and paragraphs 0056, 0063 of the Thurman reference; column 7, lines 59-67 and column 8, lines 1-35 of the Jenkins reference);
a detection device configured to ascertain whether said player succeeds in making a goal for each of said basketball passes; and 
at least one processor (control system uses a microcontroller to control the delivery machine; column 6, lines 39-52) configured to receive data from said detection device (872) and generate graphical output for display at an associated display comprising indications of said goals made by said player for said basketball practice (the menu selections include the selection of the "drill" to be executed; the number of balls launched for each step of the drill, and the time interval between the ball launches.  The drill selected specifies the number of shots in the drill; the time interval between the launch of balls provides at least a first time and a second time) in a formation visually reflecting where various locations in said subset for said basketball practice session (as shown in figure 1, the ball delivery locations are marked on the court and the interface programs/inputs the desired ball delivery locations on the interface; once the ball(s) have been delivered and the user attempts to make a basket, the detector, detects whether or not the ball was a hit or miss; the collected data is communicated to the control system which in turn displays the data to the end user; column 6, lines 53-67 and column 7, lines 1-16); additionally, Jenkins discloses ((column 4, lines 16-22 which discloses: The present disclosure may provide players with visual or audio feedback or both.  Furthermore, the video and audio features of the present disclosure may be interactive.  The video and audio record and playback capabilities may be adapted to permit users to evaluate their performance in making basketball shots, provide users with shot or game feedback, or simply entertain).  (column 8, lines 5-20 which discloses: Furthermore, a first base platform 400 may be provided with a display 404 by which means visual information may be communicated to persons utilizing the basketball return machine 10, also seen in more detail in FIG. 17.  As can be imagined, numerous types of information may be relayed by the display 404 including shooting information, numbers of shots taken, next shot position, video images, score, percentage of shots made, and the like.  The display 404 may be illuminated so as to be visible in darkened environment.  Furthermore, the display may 404 also be adapted to provide video playback feedback.  The display 404 may be a simple display, LCD screen, television screen, high-definition display, or flat-screen monitor.  The display 404 could vary in size and configuration relative to the first base platform 400 and other components supported thereby.))  It is the examiner’s position that Jenkins discloses the ability to display collected data with corresponding location where the data was gathered.  Should applicant disagree with the examiner’s position, then the following rejection is presented.  Jenkins discloses the claimed device with the exception of the data being presented the data gathered and displayed in a formation visually reflecting where various locations in said subset for said basketball practice session.  However, as disclosed by Thurman (paragraphs 0056 and 0057) it is known in the art to include data gathered and displayed in a formation visually reflecting where various locations in
said subset for said basketball practice session spatial layout or representation of the gathered data for a user’s shooting information.  It would have been obvious to one of ordinary skill in the art to have used such a reporting module given that Thurman teaches such is an appropriate manner to communicate and display to the user the gathered data so the user may improve his or her shot accuracy.
Claim 24 Jenkins discloses a system for providing performance feedback regarding a basketball practice session, said system comprising:
a ball ejector (300) configured to provide basketball (99) passes to various locations (1000A-1000G) at a basketball playing area (500) for a player to catch and shoot towards a basketball goal; 
a user interface 
[(column 9, lines 4-23) Display 404 may contain an alphanumeric display panel; an infra-red or RF remote-control receiver; the 90V DC motor controller; the microcontroller system (Printed Circuit Board Assembly (PCB); the system power supplies and the electrical connectors necessary to interconnect with the external system components.  The alphanumeric display panel is comprised of a large array of discrete ultra-bright LED devices which are driven by the microcontroller system to provide visual communication and interaction with the users of the machine.  The remote-control receiver allows the input of data to the system to facilitate selection of the operating parameters (the "drills") for a given training session.  The 90V motor controller translates the logic-level control signals from the microcontroller to the voltages and currents necessary for the bi-directional control of the motor.  The microcontroller PCB includes the microcontroller chip and its associated logic.  It also includes the Livewire, or illuminated delivery direction indicator 1100 drivers.  The system power supplies provide the necessary voltages and currents to operate the logic, sensor and display components. 
 
(column 9, lines 24-42)  An integral part of the microcontroller system may be a hand-held remote control module.  This unit communicates with the display 404 via infra-red radiation modulated with appropriate control codes.  Pushbuttons on the hand-held remote control module allow the operator to interact with a series of menu-driven selections sequentially presented on the alphanumeric display.  These menu selections include the selection of the "drill" to be executed; the number of balls launched for each step of the drill, and the time interval between the ball launches.  The drill selected specifies the number of shots in the drill.  Also, each unique drill is preprogrammed with a patterned sequence of aiming spots to which the ball is launched.  These sequences are designed to elicit specific patterns of movement by the player as the player is required to move from one aiming spot to the next in a pre-determined time period.  An exception to the pre-programmed spot sequence is provided in the "manual" mode in which the operator can specify the location, interval, and number of shots for a customized workout drill. 
 
(column 9, lines 43-53) Display 404 may be outfitted with an alphanumeric display that allows selection of various parameters of the ball return machine 10 machine sequence prior to the execution of an actual drill.  After a selected drill has been initiated, the alphanumeric display indicates the progress of the drill.  The shots remaining in the drill sequence are displayed, as well as the count of successfully made baskets (goals.) Upon initial power-up of the machine the alphanumeric display may presents an "attract mode" consisting of the alternating messages.  After a drill has been selected the display performs as described above.] 

comprising a number of selectable input locations arranged visually correspond with said various locations and configured to accept user input at said selectable input locations indicating a subset of said various locations at said basketball playing area for said ball ejector (10) to provide said basketball passes for said player to catch and shoot towards said basketball goal for said basketball practice session (figures 13-15 and paragraphs 0056, 0063 of the Thurman reference; column 7, lines 59-67 and column 8, lines 1-35 of the Jenkins reference);
a detection device (goal score sensor 872; figure 28; column 20, lines 11-16) configured to, for each of said basketball passes of said basketball practice session, ascertain whether said player succeeds in making a goal; and
one or more processor (control system uses a microcontroller to control the delivery machine; column 6, lines 39-52) configured to receive data from said at least one detection device (872) and generate graphical output for graphical visual display at one or more associated electronic devices (the menu selections include the selection of the "drill" to be executed; the number of balls launched for each step of the drill, and the time interval between the ball launches.  The drill selected specifies the number of shots in the drill; the time interval between the launch of balls provides at least a first time and a second time) comprising indications  (as shown in figure 1, the ball delivery locations are marked on the court and the interface programs or inputs the desired ball delivery locations on the interface; once the ball(s) have been delivered and the user attempts to make a basket, the detector, detects whether or not the ball was a hit or miss; the collected data is communicated to the control system which in turn displays the data to the end user; column 6, lines 53-67 and column 7, lines 1-16); of said goals successfully made by said player  for said basketball practice session in a formation visually congruous with at least said various locations in said subset (Jenkins discloses ((column 4, lines 16-22 which discloses: The present disclosure may provide players with visual or audio feedback or both.  Furthermore, the video and audio features of the present disclosure may be interactive.  The video and audio record and playback capabilities may be adapted to permit users to evaluate their performance in making basketball shots, provide users with shot or game feedback, or simply entertain).  (column 8, lines 5-20 which discloses: Furthermore, a first base platform 400 may be provided with a display 404 by which means visual information may be communicated to persons utilizing the basketball return machine 10, also seen in more detail in FIG. 17.  As can be imagined, numerous types of information may be relayed by the display 404 including shooting information, numbers of shots taken, next shot position, video images, score, percentage of shots made, and the like.  The display 404 may be illuminated so as to be visible in darkened environment.  Furthermore, the display may 404 also be adapted to provide video playback feedback.  The display 404 may be a simple display, LCD screen, television screen, high-definition display, or flat-screen monitor.  The display 404 could vary in size and configuration relative to the first base platform 400 and other components supported thereby.))  It is the examiner’s position that Jenkins discloses the ability to display collected data with corresponding location where the data was gathered.  Should applicant disagree with the examiner’s position, then the following rejection is presented.
Jenkins discloses the claimed device with the exception of the data being generated and presented in a graphical visual form.  However, as disclosed by Thurman (paragraphs 0056 and 0057) it is known in the art to include gathered user data in a graphical visual form.  It would have been obvious to one of ordinary skill in the art to have used such a reporting module given that Thurman teaches such is an appropriate manner to communicate and display to the user the gathered data so the user may improve his or her shot accuracy.
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-16, 18, 20-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,083,944 (‘944). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4, 6-16, 18, 20-24 of the present application are directed to a basketball ball ejector, a user interface, at least one detection device and at least one processor. Claims 1-24 of ‘944 are also directed to a basketball ball ejector, a user interface, at least one detection device and at least one processor. Claims 1-4, 6-16, 18, 20-24 of the present application read on claims 1-22 of ‘944.
Response to Arguments
Applicant's arguments 27 July 2022 have been fully considered but they are not persuasive.  As noted in the previous nonfinal office action, the present application being a divisional of 16/989,408 (‘408) now patent number 11,083,944, a review of ‘944 also reveals that support for the claimed subject matter was not present in the Specification.  The section of the MPEP applicant is referring to 608.04 is directed to NEW MATTER.  The application as filed includes subject matter which was not disclosed in application 13/529,917. Since this application is a CONTINUATION of ‘917, it is assumed and understood that both applications include the same specification and drawings.  It is the examiner’s position, that the present application may not claim priority to  application 13/529,917 (‘917) since there is no support for the presently claimed subject matters. As noted by applicant there is support in application 14/688,354 but only for some of the claimed subject and not the whole of the claims.  It would appear that the present application may claim priority back to ‘408 and not (‘917).  The examiner, in the previous office actions has hi-lited and underlined subject matter that does not find support in 13/529,917 and only finds partial support in 14/688,354. Therefore, the subject matter(s) that don’t find support in the previous applications have been clearly outlined. The claims as a whole do not find support in either applications.  Therefore, the examiner is still of the position that the claims and specification of the present application appear to correspond to the claims and specification of application 16/989,408.
With regards to the 103 rejection, as noted above it is the examiner’s position that Thurman is prior art.  With regards to claims 9-12, 17, the examiner inadvertently failed to address these claims.  The examiner regrets any inconvenience that it may have caused applicant.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITRA ARYANPOUR whose telephone number is (571)272-4405.  The examiner can normally be reached on Mon, Thur, Fri 10:00am to 6:00pm, Wed 10:00-4:00, Tue OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MITRA ARYANPOUR/Primary Examiner, Art Unit 3711


/ma/
03 September 2022